6. European Union Agency for Fundamental Rights (vote)
- Before the vote:
rapporteur. - Mr President, on 12 October, when Parliament last voted on the report on the regulation establishing a European Union Agency for Fundamental Rights, we asked for it to be referred back to committee under Rule 53(2). Since then, the Council and the Commission have decided to add political declarations to complement the legal document. This was accepted by Parliament in a round of trialogue discussions. I would therefore ask the House to vote in favour in the final vote on these issues and not block the process any more.